DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is responsive to the amendment filed on 5/11/2022. Claims 1-20 are currently pending in the present application. 

Response to Arguments
Applicant's arguments filed on 5/11/2022 with respect to the claims 1-20 have been fully considered but they are not persuasive. The examiner respectfully traverses the Applicant’s argument.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant's arguments asserted, on pages 11-15 of the Remarks regarding to the rejections of the claims 1, 8 and 14 under the 35 U.S.C. § 112(b) that “the claim recitations are read in light of the specification. Referring to the Examiner interview conducted on May 4, 2022, the Applicant’s representative and the Examiner concurred that the specification provides sufficient detail to adequately describe the respective recitations. Thus, the claims 1, 8 and 14 are not indefinite under the 35 U.S.C. § 112(b).
     In response to the Applicant’s arguments, the examiner respectfully notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claims provide no standard for defining the scopes of the “candidate predictor(s)”, the “predictor importance value”, and the “fit value”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Accordingly, the rejections of claims 1, 8 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite are hereby maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 8 and 14 recite the limitation of “generate one or more candidate predictors for the one or more missing predictors”, which renders the claims indefinite. The claims provide no guidance as to how the step “generate” is to be accomplished; and what condition and how the “candidate predictor(s)” is to be recognized and/or identified as such. Furthermore, the claims provide no standard for defining the scope of the “candidate predictor(s)”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Thus, there appear to be missing essential elements. Clarification is respectfully required.

	Claims 1, 8 and 14 recite the limitation of “determine a predictor importance value for each candidate predictor of the one or more candidate predictors”, which renders the claims indefinite. The claims provide no guidance as to how the step “determine” is to be accomplished; and what condition and how the “predictor importance value” is to be recognized and/or identified as such. Furthermore, the claims provide no standard for defining the scope of the “predictor importance value”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Thus, there appear to be missing essential elements. Clarification is respectfully required.
	
	Claims 1, 8 and 14 recite the limitation of “determine a fit value for each of the one or more tentative data records”, which renders the claims indefinite. The claims provide no guidance as to how the step “determine” is to be accomplished; and what condition and how the “fit value” is to be recognized and/or identified as such. Furthermore, the claims provide no standard for defining the scope of the “fit value”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Thus, there appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“receiving a dataset, the dataset including a plurality of data records therein, wherein:
	one or more data records of the plurality of data records are incomplete data records missing one or more predictors; and
	one or more data records of the plurality of data records are complete data records;
training a model with at least a portion of the one or more complete data records;
generating one or more candidate predictors for the one or more missing predictors;
determining a predictor importance value for each candidate predictor of the one or more candidate predictors;
promoting a portion of the candidate predictors that has a predictor importance value in excess of a first threshold value;
inserting one or more respective promoted candidate predictors into the respective one or more incomplete data records, thereby creating one or more tentative data records;
injecting the one or more tentative data records into the model;
determining a fit value for each of the one or more tentative data records; and
	selecting a tentative data record with a fit value exceeding a second threshold value”, as recited in the independent claims 1, 8 and 14.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/28/2022